                 Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 1 of 21


                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION
IN RE:                                                                              CASE NO:      20-33760-H4-13
Cedric Hyman


                                   Uniform Modification of Confirmed Plan
                                    And Motion for Valuation of Collateral
                                                       AMENDED MODIFIED
                                                CHAPTER 13 PLAN MODIFICATION
                                         Date of Modified Plan:           4/19/2021
                                   [Date Must be Date that This Modified Plan is Signed by Debtor(s)]

1. Statement of Inclusion of Specific Provisions. The Debtor(s) propose this Modified Plan (the "Modified Plan") pursuant to
11 U.S.C. § 1329. The provisions of any previously approved plan remain binding unless inconsistent with this Modified Plan.
Any valuations contained in any previously approved plan remain binding unless inconsistent with Paragraph 29 of this Modified
Plan. The Debtor(s) disclose whether this Modified Plan includes certain provisions by checking the appropriate box:


 Description of Provision                                                                               Included       Not Included

 A.    A "non-standard" provision contained in Paragraph 29.
 B.    A provision limiting the amount of a secured claim based on a valuation of the
       collateral for the claim in Paragraph 14.

 C. A provision avoiding a security interest or a lien in Paragraph 8(C).
 D. A provision avoiding a security interest or lien in exempt property in Paragraph 15.

2. Summary Attached. Attached as Exhibit "A" is a summary of the payments to the Chapter 13 Trustee ("Trustee") and the
estimated disbursements to be made by the Trustee under this Modified Plan.

3. Description of Events Causing Need to Modify Plan. Modification is required to (check one or more):

      A. Provide for treatment of the following claims that were filed or amended after confirmation:


      B. Cure a post-petition payment default. The reason for the post-petition payment default is:
      Debtor fell behind on payments due to the winter storm and due to the fact his work truck broke down. Debtor is now in
      a leased vehicle which will allow him to continue operating until his truck is repaired.
      C. Address a loss in income that requires a reduction in payments to the Trustee.

      D. Address an increase in income that requires an increase in payments to the Trustee.

      E. Other:
      Debtor is adding the March 2021 Post Petition payment to the Chapter 13 Plan.
4. Payments. The Debtor(s) must submit all or such portion of their future earnings and other future income to the supervision
and control of the Trustee as is necessary for the execution of the Modified Plan.

A.    Pre-Modification Payments. The Trustee's records reflect that, prior to the date of this modification, the Trustee has received
         $13,806.00      in payments from the Debtor(s). Of that total amount,          $0.00         was placed into an emergency
      savings fund.




                                                                    1
                   Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 2 of 21


Debtor(s):    Cedric Hyman                                                                  Case No: 20-33760-H4-13


B.   Post-Modification Payments. The amount, frequency, and duration of future payments to the Trustee are:

      Beginning                Ending               Total               Monthly             Total              Monthly               Total
       Month*                  Month              Amount of             Savings            Forecast            Available           Available
                                                   Monthly               Fund             Emergency               for                 for
                                                  Payment**             Deposit            Savings             Creditors           Creditors
                                                                                            Fund                 and                  and
                                                                                           Deposits            Reserve             Reserve
                                                                                                               Funds***             Funds
     8 (Mar 2021)           8 (Mar 2021)              $1,800.00                $0.00               $0.00          $1,800.00          $1,800.00
     9 (Apr 2021)           60 (Jul 2025)             $3,710.00                $0.00               $0.00          $3,710.00        $192,920.00
                                                      Grand
                                                      Total:                                       $0.00                           $194,720.00

* Throughout this Modified Plan, the first numbered month is the month in which the first payment is due under the proposed modification. For
example, if the pre-modification plan period was 14 months, the beginning month number should ordinarily be 15.

** The total amount of monthly payment includes savings and reserves.

*** Reserve funds are funds established under Paragraph 23 of this Modified Plan.

C. If the payments to be made by the Trustee pursuant to Paragraph 8(A)(ii) or 11(C) are adjusted in accordance with the
   Home Mortgage Payment Procedures defined and adopted pursuant to Bankruptcy Local Rule 3015-1(b) (whether on
   account of a change in any escrow requirement, a change in the applicable interest rate under an adjustable rate mortgage,
   or otherwise) or in accordance with the procedures set forth in Paragraphs 20(E) or 23(B), the payments to the Trustee
   under this Modified Plan will be changed as follows:

     (i)     The Debtor(s)' payments required by Paragraph 4 of this Modified Plan will be automatically increased or decreased
             by (i) the amount of the increase or decrease in the Paragraph 8(A)(ii), 11(C), 20(E) or 23(B) payments; and (ii) the
             amount of the increase or decrease in the Posted Chapter 13 Trustee Fee that is caused by the change.

     (ii)    The Posted Chapter 13 Trustee Fee is the percentage fee established by the Court and posted on the Court's web
             site from time to time****.

             **** The Posted Chapter 13 Trustee Fee does not alter the amount of the actual trustee fee established under 28 U.S.C. § 586(e)(1).

     (iii)   If a change to Paragraph 4(E), 8(A)(ii), 11(C), 20(E) or 23(B) is made and the monthly payment adjustment multiplied
             by the number of remaining months in the Modified Plan is less than $100, the payment adjustments required by
             Paragraph 4(C) will not be made.

D. If a Notice of Plan Payment Adjustment is required by Paragraph 8(A)(iii), the Debtor(s)' payments required by Paragraph 4
   of this Modified Plan will be automatically increased by the amount of the adjustment.

E.   Subject to an Order to the contrary, if the on-going monthly mortgage payment referenced in a timely filed proof of claim
     differs from the on-going monthly mortgage payment scheduled in this Modified Plan, the Trustee must adjust the plan
     payment in order to reflect the on-going monthly mortgage payment amount provided for in the proof of claim.

F.   If a secured or priority proof of claim is not timely filed, the amounts scheduled in this Plan will govern. If a secured or
     priority proof of claim is timely filed after confirmation of this Plan, the amounts shown on the timely filed proof of claim will
     govern. The procedures in Paragraph 4(E) govern monthly mortgage payment amounts.

G. In the event of a change in the monthly payment to the Trustee under this Modified Plan, the Trustee is directed to submit an
   amended wage withholding order or to amend any automated bank draft procedure to satsify the automatic increase or
   decrease. The Debtor(s) must implement any appropriate amendments to any other form of payment.

H. Nothing in this Paragraph 4 precludes the Trustee from seeking to dismiss a case based on a timely filed proof of claim
   that renders this Modified Plan deficient.




                                                                         2
                 Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 3 of 21


Debtor(s):   Cedric Hyman                                                                 Case No: 20-33760-H4-13


5. Priority Claims for Domestic Support Obligations. From the payments made by the Debtor(s) to the Trustee, the Trustee
shall pay in full all claims entitled to priority under 11 U.S.C. § 507(a)(1). The Remaining Claims* owed to the holders of a
Domestic Support Obligation are the amounts reflected in this Modified Plan:

* Throughout this Modified Plan, the "Remaining Claim" must be the unpaid amount of the claim as reflected on the Trustee's website as of the
date that this Modified Plan is filed.


  Name of         Remaining            Post-       Total              Interest       Amount           First          Last             Total
  Holder of         Claim          Confirmation Remaining               Rate            of          Payment        Payment
  Domestic                          Claims not  Claims and             Under         Periodic        of this        of this
   Support                          Included in    Post-                this         Payment        Amount         Amount
  Obligation                        Remaining Confirmation            Modified                      in Mo. #       in Mo. #
                                       Claim      Claims                Plan

 Attorney General of Texas-CSD
                 $8,041.69                  $0.00       $8,041.69           6.00%       $183.76           10             10            $183.76
                                                                                        $233.13           11             47           $8,625.81
                                                                                        $147.59           48             48            $147.59

6. Priority Claims (Other than Domestic Support Obligations).

A.   From the payments made by the Debtor(s) to the Trustee, the Trustee shall pay in full all claims entitled to priority under
     11 U.S.C. §§ 507(a)(2) through 507(a)(10). The Remaining Claims owed to the holders of these priority claims are the
     amounts reflected in this Modifed Plan:

   Name of        Remaining            Post-       Total              Interest       Amount           First          Last             Total
    Holder          Claim          Confirmation Remaining               Rate            of          Payment        Payment
  of Priority                       Claims not  Claims and             Under         Periodic        of this        of this
     Claim                          Included in    Post-                this         Payment        Amount         Amount
                                    Remaining Confirmation            Modified                      in Mo. #       in Mo. #
                                       Claim      Claims                Plan

 Alva Nell Wesley-Thomas
                 $2,663.62                  $0.00       $2,663.62           0.00%     $2,510.83             8              8          $2,510.83
                                                                                       $152.79              9              9           $152.79
 Alva Nell Wesley-Thomas - MTD & NMPC
                     $0.00      $575.00                   $575.00           0.00%       $575.00             9              9            $575.00
 Alva Nell Wesley-Thomas - zFuture Fees
                 $1,465.00         $0.00                $1,465.00           0.00%     $1,202.88            9              9           $1,202.88
                                                                                       $262.12            10             10            $262.12
 Internal Revenue Service
                $11,988.25                  $0.00      $11,988.25           0.00%       $269.89           10             10            $269.89
                                                                                        $311.39           11             47          $11,521.43
                                                                                        $196.93           48             48            $196.93

B. Priority Claims arising under 11 U.S.C. § 503(b)(2) shall be paid only after entry of an order by the Bankruptcy Court
   approving payment of the claim. If this case is dismissed, no Priority Claim arising under 11 U.S.C. § 503(b)(2) shall be
   allowed unless an application for allowance is filed on or before 21 days after entry of the order of dismissal, and such
   application is subsequently granted by the Court.

7. Secured Claims for which Collateral is Surrendered. The Debtor(s) surrender the following collateral under this Modified
Plan. (If property was surrendered under a previously confirmed plan or modified plan, the property remains surrendered and
should not be listed here.)

 Name of Creditor                                          Description of Collateral




                                                                        3
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 4 of 21


Debtor(s):    Cedric Hyman                                                                   Case No: 20-33760-H4-13


A.   Upon approval* of this Modified Plan, the Debtor(s) surrender the collateral and the automatic stay under 11 U.S.C. § 362(a)
     is terminated as to actions against any (i) collateral that is described in the preceding table; and (ii) escrow deposit held by
     the holder of a security interest to secure payment of taxes and insurance. The automatic stay is not terminated under this
     Paragraph as to any other action. The co-debtor stay under 11 U.S.C. § 1301(a) is terminated with respect to the collateral
     identified in the preceding table.

     * This Modified Plan will be approved only upon entry of the order by the Bankruptcy Court that approves this Modified Plan pursuant to
     11 U.S.C. § 1329.


B.   Other than terminating the co-debtor stay, this Modified Plan does not affect any co-debtor's rights in the collateral or the
     obligation of any secured creditor to act with respect to such a co-debtor in compliance with applicable non-bankruptcy law.

C. The Debtor(s) and the creditor asserting a security interest against the collateral must comply with Bankruptcy Local Rule
   6007-1 with respect to the surrender of the collateral.

D. The rights of a secured creditor to a deficiency claim will be determined (i) in accordance with the creditor's allowed
   unsecured claim in any timely filed proof of claim; or (ii) by separate Court order.

8. Secured Claim for Claim Secured Only by a Security Interest in Real Property that is the Debtor(s)' Principal Residence
(Property to be Retained). For each such claim, utilize either A, B, or C, below:
     A. This table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a security
interest in real property that is the Debtor(s)' principal residence located at 1815 Teal Run Place Dr. Fresno, TX 77545

 Name of         Remaining            Post-             Total        Mod.                    Monthly                    Start.   End.       Total
 Holder of         Claim          Confirmation       Remaining       Plan                    Payment                     Mo.     Mo.
 Secured                           Claims not        Claims and      Int.                    Amount                       #       #
  Claim /                          Included in          Post         Rate
 Security                          Remaining        Confirmation
 for Claim                            Claim            Claims
                                                                                  P&I        Escrow         Total

Selene Finance LP
1815 Teal Run Place Dr. Fresno, TX 77545
Cure Claim*     $44,260.79       $1,522.59             $45,783.38     0.00%     $1,030.68                  $1,030.68     10      10          $1,030.68
                                                                                $1,189.18                  $1,189.18     11      47         $43,999.66
                                                                                  $753.04                    $753.04     48      48            $753.04
Rule
3002.1(c)
Amount
Monthly           $208,527.46               $0.00     $208,527.46     0.00%       $816.32       $706.27    $1,522.59      9       9          $1,522.59
Mtg. Pmt**                                                                        $816.32       $840.31    $1,656.63     10      60         $84,488.13
Total Debt
Claim
Teal Run North Homeowners Associations
1815 Teal Run Place Dr. Fresno, TX 77545
Cure Claim*
Rule
3002.1(c)
Amount
Monthly
Mtg. Pmt**
Total Debt       $2,200.21          $0.00               $2,200.21     5.25%        $50.18                      $50.18    10      10             $50.18
Claim                                                                              $62.93                      $62.93    11      47          $2,328.41
                                                                                   $39.74                      $39.74    48      48             $39.74

* In this Modified Plan, a "Cure Claim" is the amount required to cure any existing default. A "Total Debt Claim" is a claim that will be fully paid
during the term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure Claim and a
monthly mortgage payment; or (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a Monthly Mortgage Payment. The amount
shown as "Cure Claim" should be equal to the total of all amounts required to cure the mortgage.

** Including principal, interest, and escrow.



                                                                          4
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 5 of 21


Debtor(s):    Cedric Hyman                                                               Case No: 20-33760-H4-13


    (i)      Payment of these amounts will constitute a cure of all defaults (existing as of the date this Modified Plan is filed) of the
             Debtor(s)' obligations to the holder of the secured claim.

    (ii)     A claim secured only by a security interest in real property that is the Debtor(s)' principal residence (other than the
             Cure Claims or Total Debt Claim set forth in the above table) will be paid in accordance with the pre-petition contract.
             The claim includes all amounts that arose post-petition and that are authorized pursuant to Fed. R. Bankr. P. 3002.1.
             During the term of this Modified Plan, these payments will be made through the Trustee in accordance with the Home
             Mortgage Payment Procedures adopted pursuant to Bankruptcy Local Rule 3015-1(b). Each holder of a claim that is
             paid pursuant to this Paragraph must elect to either (i) apply the payments received by it to the next payment due
             without penalty under the terms of the holder's pre-petition note; or (ii) waive all late charges that accrue after the order
             for relief in this case. Any holder that fails to file an affirmative election within 30 days of entry of the order approving
             this Modified Plan has waived all late charges that accrue after the order for relief in this case. Notwithstanding the
             foregoing, the holder may impose a late charge that accrues following an event of default of a payment due under
             Paragraph 4 of this Plan.

    (iii)    Except as otherwise ordered by the Court, any amounts due as a result of the filing of a Rule 3002.1(c) Notice shall be
             paid after payment of all other secured and priority claims, but before payment of all general unsecured claims. If the
             payment of the amounts due under a Rule 3002.1(c) Notice would render this Modified Plan deficient because of a
             shortfall of available funds, the Trustee must file a Notice of Plan Payment Adjustment to provide sufficient funds to
             pay all secured and priority claims in full.

    (iv)     Each claim secured by a security interest is designated to be in a separate class.

    (v)      The Debtor(s) must timely provide the information required by the Trustee pursuant to the Home Mortgage Payment
             Procedures.

     B. The holder of the claim secured only by a security interest in real property that is the Debtor(s)' principal residence has
agreed to refinance the security interest and claim on the terms set forth on the document attached as Exhibit "B". The
refinancing brings the loan current in all respects. The terms of the loan that is being refinanced and the new loan are
described below. (If the loan refinancing was approved under a previously confirmed plan or modified plan, the refinancing
remains effective and should not be listed here. Amounts payable on a previously approved refinancing should be listed under
Paragraphs 8A, 10 or 11, as appropriate.)


                                                                        Old Loan                                   New Loan
 Current amount owed on old loan and total
 amount borrowed on new loan

 Interest rate is fixed or variable?

 Interest rate (in %)

 Closing costs paid by Debtor(s)

 Monthly principal and interest payment

 Monthly required escrow deposit

 Total monthly payment of principal, interest
 and escrow


    (i)      Upon approval of this Modified Plan, the Debtor(s) are authorized to execute conforming documents with the holder of
             the security interest.




                                                                       5
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 6 of 21


Debtor(s):    Cedric Hyman                                                                Case No: 20-33760-H4-13


    (ii)     Payments made to the above referenced holder will be paid (check one, ONLY if Debtor(s) have checked option B,
             above):
                 Through the Trustee.

                 Directly to the holder of the claim, by the Debtor(s). The holder of the claim may not impose any attorney's fees,
                 inspection costs, appraisal costs or any other charges (other than principal, interest and ad valorem tax and
                 property insurance escrows) if such charges arose (in whole or in part) during the period (i) when the case is
                 open; (ii) after the closing of the refinanced loan; and (iii) prior to a further modification of this Plan (i.e., following a
                 default by the Debtor(s) in payments to the holder of the claim) pursuant to which the Debtor(s) commence
                 payments through the Trustee to the holder of the claim secured solely by a security interest in the Debtor(s)'
                 principal residence. If the Debtor(s) default in direct payments following the refinancing, a proposed modification
                 of this Plan must be filed.




                                                                        6
                   Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 7 of 21


Debtor(s):    Cedric Hyman                                                               Case No: 20-33760-H4-13


    C. The following table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a
       security interest in real property that is the Debtor(s)' principal residence. (If a lien has been avoided under a previously
       confirmed or modified plan, the lien remains avoided and should not be listed here.)

      Name of Holder of Lien to which this
      provision applies

      Address of Principal Residence

      Debtor(s)' Stated Value of Principal
      Residence

      Description of all Liens Senior in                             Estimated Amount
      Priority (List Holder and Priority)                            Owed on This Lien




                                   Total Owed--All Senior Liens
    (i)      The Debtor(s) allege that the total amount of debt secured by liens that are senior in priority to the lien held by
                                                                      exceeds the total value of the principal residence. Accordingly, the
             claim will receive (i) no distributions as a secured claim; and (ii) distributions as an unsecured claim only in
             accordance with applicable law.
    (ii)     Upon the Debtor(s)' completion of all payments set forth in this Modified Plan, the holder of the lien is required to
             execute and record a full and unequivocal release of its liens, encumbrances and security interests secured by the
             principal residence and to provide a copy of the release to the Debtor(s) and their counsel. Notwithstanding the
             foregoing, the holder of a lien that secures post-petition homeowners' association fees and assessments will be
             allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii) other post-petition amounts, such
             as legal fees, if such other post-petition amounts are (a) incurred with respect to post-petition fees and assessments;
             and (b) approved by the Court, if incurred during the pendency of the bankruptcy case.

    (iii)    This Paragraph 8C will only be effective if the Debtor(s) perform each of the following:

             (a) Mail a "Lien Stripping Notice," in the form set forth on the Court's website, to the holder of the lien that is governed
                 by this Paragraph 8C. The Lien Stripping Notice must be mailed in a separate envelope from any other
                 document. Service must be in a manner authorized by Fed. R. Bankr. P. 7004.

             (b) File a certificate of service at least 7 days prior to the modification hearing reflecting that the Lien Stripping Notice
                 was mailed by both certified mail, return receipt requested and by regular US mail to the holder of the lien on ALL
                 of the following, with the mailings occurring not later than 31 days prior to the hearing on this Plan:

                 The holder at the address for notices shown on any proof of claim filed by the holder and in accordance with Fed.
                 R. Bankr. P. 7004.

                 Any attorney representing the holder who has filed a request for notice in this bankruptcy case.

    (iv)     Third party costs incurred on behalf of the Debtor(s) such as costs of performing a title or lien search or serving the
             motion and notices will be borne by the Debtor(s). If such third party costs are advanced by Debtor(s)' counsel, the
             Debtor(s) must promptly reimburse such costs, without the need for any further application or order.


                                                                       7
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 8 of 21


Debtor(s):   Cedric Hyman                                                                     Case No: 20-33760-H4-13


9. Debt Incurred (a) within 910 Days Preceding Petition Date and Secured by a Lien on a Motor Vehicle or (b) within 1 Year
Preceding Petition Date and Secured by Other Collateral for Which FULL PAYMENT, with Interest, is Required by
11 U.S.C. § 1325(a)(9) (hanging Paragraph). The following table sets forth each class of creditors holding a claim for a debt
incurred within 910 days preceding the petition date and secured by a security interest on a motor vehicle or for a debt incurred
within 1 year preceding the petition date and secured by a security interest on other collateral for which full payment is required
by 11 U.S.C. § 1325(a)(9) (hanging Paragraph).

 Name of Holder of          Remaining           Post-       Total                Modified        Monthly        Starting Ending              Total
  Secured Claim /             Claim         Confirmation Remaining                 Plan          Payment        Month # Month #
 Security for Claim                          Claims not  Claims and              Interest        Amount
                                             Included in    Post-                  Rate
                                             Remaining Confirmation
                                                Claim      Claims

* In this Modified Plan, a "Cure Claim" is the amount required to cure any existing default. A "Total Debt Claim" is a claim that will be fully paid
during the term of the proposed Modified Plan. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure
Claim and a Monthly Contract Payment; (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a Monthly Contractual Payment.

A.   Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this Modified Plan
     was filed) of the Debtor(s)' obligations to the holder of the claim. If the monthly payment in this proposed Modified Plan is
     less than the amount of the adequate protection payment ordered in this case, the actual payment will be the amount of the
     monthly adequate protection payment.

B.   Each claim secured by a security interest is designated to be in a separate class.
10. Secured Debts on Which There is No Default and to be Paid Directly by the Debtor(s).
A.   The claims held by the following secured creditors will be paid by the Debtor(s) (and not paid through the Trustee) in
     accordance with the pre-petition contracts between the Debtor(s) and the holder of the claim secured by a security interest:

 Name of Holder /                                                Total Claim        Collateral         Contract        Monthly        Date Last
 Collateral for Claim                                            on Petition        Value on           Interest        Payment        Payment is
                                                                 Date               Petition Date      Rate                           Due

B.   Each claim secured by a security interest is designated to be in a separate class.




                                                                           8
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 9 of 21


Debtor(s):   Cedric Hyman                                                                      Case No: 20-33760-H4-13


11. Other Secured Claims (Property to be Retained). Payments on these claims will be made through the Trustee. The
secured claims treated by this Paragraph are in the following table:
 Name of         Remaining           Post-              Total          Mod.                    Monthly                    Start.   End.        Total
 Holder of         Claim         Confirmation        Remaining         Plan                    Payment                     Mo.     Mo.
 Secured                          Claims not         Claims and        Int.                    Amount                       #       #
  Claim /                         Included in           Post           Rate
 Security                         Remaining         Confirmation
 for Claim                           Claim             Claims
                                                                                    P&I        Escrow*         Total

* Only applicable if an escrow for ad valorem taxes or property insurance has been required by the holder of the security interest. If the collateral
is a vehicle or other personal property, the "Escrow" amount should be $0.00.

** In this Modified Plan, a "Cure Claim" is the amount required to cure any existing default. A "Total Debt Claim" is a claim that will be fully paid
during the term of the Modified Plan. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure Claim and a
Monthly Contract Payment; (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a Monthly Contractual Payment.

A.   The amount listed as "Escrow" will be adjusted to reflect 1/12th of the annual ad valorem taxes and property insurance that
     is escrowed. If there is an escrow shortage (for a RESPA Reserve or otherwise), the shortage is included in the Remaining
     Cure Claim listed above.

B.   Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this proposed
     Modified Plan is filed) of the Debtor(s)' obligations to the holder of the secured claim. If the monthly payment in this Modified
     Plan is less than the amount of the adequate protection payment ordered in this case, the actual payment will be the
     amount of the monthly adequate protection payment.

C. If the pre-petition loan documents include a provision for an escrow account, the actual monthly payment is adjustable only
   in accordance with this Paragraph. The Home Mortgage Payment Procedures must be followed, even though the claims
   treated in this Paragraph are not secured by the Debtor(s)' principal residence.

D. Each claim secured by a security interest is designated to be in a separate class.

12. Modification of Stay and Lien Retention. The automatic stay is modified to allow holders of secured claims to send the
Debtor(s): (i) monthly statements; (ii) escrow statements; (iii) payment change notices; and (iv) such other routine and
customary notices as are sent to borrowers who are not in default. The preceding sentence does not authorize the sending of
any (i) demand letters; (ii) demands for payment; (iii) notices of actual or pending default. The holder of an Allowed Secured
Claim that is proposed to be paid under this Modified Plan shall retain its lien until the earlier of (i) the payment of the underlying
debt as determined under non-bankruptcy law; or (ii) the entry of a discharge under 11 U.S.C. § 1328. The holder of a claim
secured by a valid lien may enforce its lien only if the stay is modified under 11 U.S.C. § 362 to allow the lender to enforce the
lien.

13. Maintenance of Taxes and Insurance. The Debtor(s) must pay all ad valorem property taxes on property that is proposed to
be retained under this Modified Plan, with payment made in accordance with applicable non-bankruptcy law not later than the
last date on which such taxes may be paid without penalty. The Debtor(s) must maintain insurance on all property that serves to
secure a loan and that is proposed to be retained under this Modified Plan, as required by the underlying loan documents. This
Paragraph 13 does not apply to the extent that taxes and insurance are escrowed. Any holder of a secured claim may request in
writing, and the Debtor(s) must promptly provide proof of compliance with this Paragraph. If the Debtor(s) fail to provide such
proof within 30 days of receipt of a written request, the holder of the debt secured by a lien on the property may purchase such
insurance or pay such taxes in accordance with its rights under applicable non-bankruptcy law. Unless otherwise ordered by
the Court, payment under this Paragraph may not be undertaken by a transfer of the tax lien on the property.




                                                                            9
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 10 of 21


Debtor(s):    Cedric Hyman                                                                      Case No: 20-33760-H4-13


14. Secured Claims Satisfied by Transfer of Real Property in Satisfaction of Secured Claim. (If property was transferred
under a previously confirmed or modified plan, the property remains transferred and should not be listed here.)

A.   The secured claims set forth in this table will be satisfied by the transfer of title to the real property from the Debtor(s) to the
     transferee identified below.

 Priority                                            Name and Address of Holder of                       Estimated Claim of Lien Holder
                                                     Security Interest



B.   The Transferee is

C. The value to be credited to the Transferee's claim secured by the lien is:

       Value of property
       Total amounts owed to all holders of senior liens

       Net value to be credited by Transferee

D. The address and legal description of the property to be transferred is
     _________________________________.
E.   This Paragraph applies only if 100% of the property to be transferred is included in the estate under 11 U.S.C. § 541(a),
     including without limitation community property included in the estate by 11 U.S.C. § 541(a)(2).

F.   On or after the 30th day following entry of an order confirming this Modified Plan:
     (i)     The Debtor(s) shall file as soon as practicable, a Notice of Transfer Pursuant to Bankruptcy Plan in the real property
             records of the County in which the property is located. A Notice of Transfer Pursuant to Bankruptcy Plan that attaches
             a certified copy of this Modified Plan and a certified copy of the Order approving this Modified Plan shall, when filed
             with a legal description of the property in the real property records of the County in which the property is located,
             constitute a transfer of ownership of the property to the holder of the Secured Claim. The transfer will be effective upon
             the later to occur of (i) the filing of the Notice of Transfer Pursuant to Bankruptcy Plan that attaches a certified copy of
             this Modified Plan and a certified copy of the Order approving this Modified Plan in the real property records of the
             applicable County; or (ii) if the Order is stayed pending appeal, the termination of the stay.

     (ii)    The transferee of the transferred property must credit its claim with the Net Value to be credited by Transferee as
             shown in the preceding table (unless a different amount is ordered by the Court at the confirmation hearing on this
             Plan), not to exceed the balance owed on the claim on the date of the transfer. If the transfer is to the holder of a junior
             lien, the transfer is made subject to all senior liens. The holder of any senior lien may exercise its rights in
             accordance with applicable non-bankruptcy law. If the transfer is to the holder of a senior lien, the transfer is free and
             clear of the rights of the holder of any junior lien.*

             * The property may not be transferred to the holder of an oversecured senior lien if there is a junior lien.


     (iii)   The senior liens must be satisfied, if at all, out of the property in accordance with applicable non-bankruptcy law. The
             transfer to the transferee and the relief granted by this Paragraph are in full satisfaction of the Debtor(s)' obligations to
             any holder of a security interest that is senior in priority to the security interest held by the transferee. No further
             payments by the Debtor(s) are required.

     (iv)    The automatic stay is modified to allow any holder of a security interest or other lien on the property to exercise all of
             its rights against the property in accordance with applicable non-bankruptcy law.

G. Notwithstanding the foregoing Section F:

     (i)     At its sole election prior to the 30th day following entry of an order approving this Modified Plan, the transferee may
             demand in writing, and the Debtor(s) must execute, a special warranty deed transferring the property to the transferee.




                                                                            10
                   Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 11 of 21


Debtor(s):      Cedric Hyman                                                             Case No: 20-33760-H4-13


       (ii)    At its sole election prior to the 30th day following entry of an order approving this Modified Plan, the transferee may
               elect in writing to foreclose its security interest in the subject property. Any foreclosure must be completed within 90
               days following entry of an order approving this Modified Plan. This Modified Plan, the order approving this Modified
               Plan and a proper election hereunder constitute a judicial authorization to proceed to foreclose to the extent required
               under applicable law. If an election is made under this subsection, the transferee shall be responsible for all loss
               associated with the property and all charges, liens, fees, etc. against the property from the 30th day following entry of
               an order confirming this Plan.

       (iii)   If a proper demand is made under this Section G, the provisions of Section F(i) are not applicable.

H. On and after the date on which the title to the real property (as reflected in the real property records) is not held by the
   Debtor(s), and except as otherwise agreed in writing between the Debtor(s) and the holder of the entity to which the property
   has been transferred, the Debtor(s) will immediately vacate the property.

I.     The third party costs incurred on behalf of the Debtor(s) to obtain a lien search or title report and to file the Notice and
       certified copies will be borne by the Debtor(s). If such third party costs are advanced by Debtor(s)' counsel, the Debtor(s)
       must promptly reimburse such costs.

J.     The Debtor(s) must file a certificate of service at least 7 days prior to the hearing on approval of this Modified Plan that a
       copy of this Modified Plan was mailed by both certified mail, return receipt requested and by regular US mail to all of the
       following, with the mailings to have occurred not later than 31 days prior to the hearing on approval of this Modified Plan to:

       (i)     Any attorney representing the holder of any security interest against the property who has filed a request for notice in
               this bankruptcy case.

       (ii)    The holder of any security interest against the property, in accordance with Fed. R. Bankr. P. 7004 and the address for
               notice shown on any proof of claim filed by a holder. The identities of the holders must be identified from the deeds of
               trust filed in the real property records.

15. Secured Claims on Which Lien is Avoided Under 11 U.S.C. § 522(f). To the extent that the property described in this
Paragraph is exempted under 11 U.S.C. § 522(b)(1), the following secured claims are avoided pursuant to 11 U.S.C. § 522(f) of
the Bankruptcy Code. The only amount securing any such avoided lien is the lesser of (i) the amount shown as Remaining
Value in this table; and (ii) the amount of the Allowed Claim secured by the lien. (If a lien was avoided under a previously
confirmed plan or modified plan, the lien remains avoided and should not be listed here.)


     Description of          Name and                            Value of          Amount of            Amount             Remaining
     Property                Address of                          Property          Secured Claims       Claimed            Value
                             Secured                                               Senior to            as
                             Creditor                                              Secured Claim        Exempt
                                                                                   to be Avoided

16. Specially Classified Unsecured Claims. The following unsecured claims will be treated as described below:

     Name of Unsecured Creditor                                Treatment and Reason for Special Classification

17. Unsecured Claims. Unsecured creditors not entitled to priority and not specially classified in Paragraph 16 shall comprise
a single class of creditors. Allowed claims under this Paragraph 17 shall be paid a pro rata share of the amount remaining after
payment of all secured, priority, and specially classified unsecured claims.




                                                                       11
                Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 12 of 21


Debtor(s):   Cedric Hyman                                                              Case No: 20-33760-H4-13


18. Executory Contracts. The following contracts were previously assumed. The amount and timing of any remaining cure
payments will be made as shown (Contracts that were assumed and have been fully cured should not be listed):

             Parties to Executory Contract                       Amount of             Remaining Cure to be Made Directly by the
                                                               Remaining Cure         Debtor(s) in equal Monthly Installments of this
                                                                                      Amount, with the First Installment Due on the
                                                                                         30th Day Following Entry of the Order
                                                                                              Approving this Modified Plan


19. Asset Sales. The Debtor(s) are authorized--without the need for further Court order (except as provided by Fed. R. Bankr. P.
2014 if applicable)--to sell their exempt property in accordance with this Paragraph. Any such sale shall provide for the full
payment, at closing, of all liens on the property that is sold. If the Debtor(s) request and the Court so determines, an order
confirming this authority may be granted by the Court, ex parte. Within 14 days following the closing of any sale of real property
pursuant to this Paragraph, the Debtor(s) must provide to the Trustee a copy of the final closing statement. Any non-exempt
proceeds received from the sale must be paid to the Trustee. Unless the sale was privately closed, the closing statement must
be the statement issued by the title company or closing agent handling the sale. If the property that was sold was exempted as
a homestead solely under Texas law, any proceeds of the sale that are not reinvested in a qualifying Texas homestead within 6
months of the closing of the sale must be paid to the Trustee within 14 days after the expiration of the 6-month period. If only a
portion of the proceeds are reinvested in a qualifying Texas homestead prior to the expiration of the 6-month period, the balance
of the proceeds must be paid to the Trustee within 14 days of the closing.


20. Surrender of Collateral during the Modified Plan Period. (If property was surrendered under a previously confirmed plan or
modified plan, the property remains surrendered and should not be listed here.)

A.   The Debtor(s) may surrender collateral to a secured creditor after approval of this Modified Plan by fling a Surrender Notice
     in the form set forth on the Court's website. The Surrender Notice will be effective upon the expiration of 21 days from the
     date that it is filed; provided, if an objection to the Surrender Notice is filed within the 21-day period, the Surrender Notice will
     become effective only upon entry of a Court order approving the Surrender Notice (the "Effective Date"). If a timely objection
     is filed, the Trustee will schedule the Surrender Notice for hearing on the next available Chapter 13 panel date. On the
     Effective Date, the automatic stay under 11 U.S.C. § 362(a) and the co-debtor stay under 11 U.S.C. § 1301(a) are terminated
     as to actions against surrendered property. The automatic stay is not terminated under this Paragraph as to any other
     action.

B.   Bankruptcy Local Rule 6007-1 applies to the surrender of property under this Plan.

C. Other than terminating the co-debtor stay, this Modified Plan does not affect any co-debtor's rights in the collateral or the
   obligation of any secured creditor to act with respect to such a co-debtor in compliance with applicable non-bankruptcy law.

D. If payments on debt secured by the surrendered property were made through the Trustee, a Debtor(s)' Proposed Notice of
   Plan Payment Adjustment, in the form set forth on the Court's website, must be filed as an exhibit to the Surrender Notice. If
   the Trustee determines that the Debtor's Proposed Notice of Payment Adjustment is materially inconsistent with the
   following Paragraph, the Trustee must file a Trustee's Corrected Notice of Plan Payment Adjustment. Any such Corrected
   Notice must be filed within 30 days after the filing of the Debtor(s)' Proposed Notice of Plan Adjustment. The Trustee's
   Corrected Notice of Plan Payment Adjustment will be binding unless a party-in-interest files a motion and obtains an order
   to the contrary.

E.   If the payment on the debt secured by the surrendered property was made through the Trustee, the payments to the Trustee
     under this Modified Plan will be adjusted. The adjusted payment will be effective with the next payment due to the Trustee
     after the Effective Date. The Plan Payment Adjustment will be a reduction equal to (i) the sum of (a) all remaining principal,
     interest and escrow payments that are due under this Modified Plan after the Effective Date and payable to the holder of the
     secured debt; plus (b) any Reserves required by Paragraph 23 for the payment of ad valorem taxes pertaining to the
     surrendered property; plus (c) the Posted Chapter 13 trustee fee applicable to the sum of such remaining payments of
     principal, interest, escrow and reserves; divided by (ii) the remaining number of monthly payments due under this Modified
     Plan after the Effective Date. No further ad valorem tax reserves will be established on surrendered property.

F.   On the Effective Date, no additional direct or Trustee payments will be made on the claim secured by the surrendered
     property. The rights of a secured creditor to a deficiency claim will be determined (i) in accordance with the creditor's
     allowed unsecured claim in any timely filed proof of claim; or (ii) by separate Court order.

G. Within 14 days of the Effective Date, the Debtor(s) must file an amended Schedule I and J.


                                                                     12
               Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 13 of 21


Debtor(s):   Cedric Hyman                                                           Case No: 20-33760-H4-13


21. Payments Under Plan. For the purposes of 11 U.S.C. § 1328(a) of the Bankruptcy Code, the Debtor(s) will have completed
all payments under this Modified Plan by:

A.   Paying all amounts due under Paragraph 4 of this Modified Plan, as adjusted by this Modified Plan; and

B.   Paying all amounts due as direct payments under this Modified Plan, as adjusted by this Modified Plan.
22. Emergency Savings Fund.

A.   Line 21 of Schedule J (the Debtor(s)' expense budget) includes a provision for an emergency savings fund by the Debtor(s).
     Deposits into the Emergency Savings Fund will be made to the Trustee. Withdrawals from the Emergency Savings Fund
     may be made by application to the Court, utilizing the form application from the Court's website. Withdrawals should be
     requested only in an emergency. The form application need only be served electronically, and only to persons subscribing
     to the Court's CM/ECF electronic noticing system. An application will be deemed granted on the 15th day after filing unless
     (i) an objection has been filed; or (ii) the Court has set a hearing on the application. The Debtor(s) may request emergency
     consideration of any application filed under this Paragraph. The balance, if any, in the Emergency Savings Fund will be paid
     to the Debtor(s) following (i) the completion of all payments under this Plan; (ii) the dismissal of this case; or (iii) the
     conversion of this case to a case under chapter 7, except under those circumstances set forth in 11 U.S.C. § 348(f)(2).

B.   The future deposits into the Emergency Savings Fund will be:

      Month of First Deposit      Month of Last Deposit      Amount                      Total
      of this Amount              of this Amount
      following Plan
      Modification




                                                                                TOTAL

C. Funds paid to the Trustee will not be credited to the Emergency Savings Fund unless, at the time of receipt by the Trustee,
   the Debtor(s) are current on payments provided for in this Modified Plan that are to be distributed to creditors or that are to
   be reserved under Paragraph 23. After funds have been credited to the Emergency Savings Fund, they may only be
   withdrawn in accordance with this Paragraph.

D. All Emergency Savings Funds held by the Trustee as of the date this Modified Plan was filed will remain in place and be
   distributed in accordance with this Paragraph 22.

E.   The Debtor(s) may file a Notice reflecting any change into the Emergency Savings Fund deposits. Unless a party-in-interest
     objects within 14 days of the filing of the Notice, the Trustee must file a Notice of Plan Payment Adjustment to reflect the
     change.




                                                                  13
                  Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 14 of 21


Debtor(s):    Cedric Hyman                                                               Case No: 20-33760-H4-13


23. Reserves for Post-Petition Ad Valorem Taxes, Homeowners Association Fees or Other Periodic Post-Petition Obligations.
(Check One or More):
                 The Debtor(s) do not invoke this provision.

                 The Debtor(s) will reserve for post-modification ad valorem taxes. The amount of each monthly reserve is shown
                 on Schedule 23*.

                 The Debtor(s) will reserve for post-modification homeowners' association fees. The amount of each monthly
                 reserve is shown on Schedule 23.

                 The Debtor(s) will reserve for post-modification federal income tax payments. The amount of each monthly
                 reserve is shown on Schedule 23.

                 The Debtor(s) will reserve for:                                                                                       .**
                 The amount of each monthly reserve is shown on Schedule 23.

             * A Schedule 23 must be attached unless no Reserves are established.

             ** Reserves may not be established under this Paragraph for the payment of insurance premiums.

A.   The Debtor(s)' expense budget shown on Schedule J includes a monthly provision for the payment of the post-petition
     Reserves identified above. The Debtor(s) must deposit the monthly amount shown on Schedule J for each of the
     designated Reserve items with the Trustee. Not less than 45 days before the date on which payment is due to the taxing
     authority, homeowner's association or other person, the Debtor(s) must send a request to the Trustee, on a form
     promulgated by the Trustee, requesting a disbursement from the Reserves. Copies of the appropriate invoices or tax
     statements must be attached to the request. Not later than 45 days after receipt of an appropriate request, the Trustee must
     pay the lesser of (i) the amount shown on the invoices or tax statements; or (ii) the balance in the applicable Reserve. If the
     balance in the applicable Reserve is less than the amount due, then the Debtor(s) are responsible for payment of the
     balance due on the invoice or tax statements. The Chapter 13 Trustee's Fee will apply to any disbursements from these
     Reserves.

B.   The Debtor(s) must file a Notice reflecting any change of the projected disbursement amount from the applicable Reserve.
     Unless a party-in-interest objects within 14 days thereafter, the Trustee must file a Notice of Plan Payment Adjustment to
     reflect the change.

C. Funds paid to the Trustee will not be credited to Reserves unless, at the time of receipt by the Trustee, the Debtor(s) are
   current on payments provided for in the Plan that are to be distributed to the holders of claims. If the monthly amount
   credited to Reserves is less than the total of all monthly reserves shown above, the Trustee will apply the credits to the
   Reserves pro rata. After funds have been credited to an applicable Reserve, they may only be withdrawn in accordance with
   this Paragraph.

D. If this Modified Plan provides for payment of a "Total Debt Claim" on real property and no lender-established escrow account
   is maintained, the Debtor(s) must establish Reserves under this Paragraph for the payment of ad valorem taxes. If the
   Debtor(s) subsequently surrender the real property, or if the automatic stay is terminated as to the real property, the amount
   of reserves for taxes on such property will be paid by the Trustee, without further Court Order, to the holder of the claim
   secured by the most senior security interest against the real property.

E.   All Reserves held by the Trustee as of the date this Modified Plan was filed will be applied in accordance with this
     Paragraph 23.

F.   Upon completion of all payments under this Modified Plan, the remaining balance on hand in the Reserves will be paid to
     the Debtor(s).




                                                                      14
                Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 15 of 21


Debtor(s):   Cedric Hyman                                                             Case No: 20-33760-H4-13


24. Effect of a Motion to Convert to Chapter 7. If, during the term of this Modified Plan, the Debtor(s) file a motion to convert this
case to a case under Chapter 7 of the Bankruptcy Code, the motion may be included with a request to distribute to Debtor(s)'
counsel the lesser of (i) the amount agreed between the Debtor(s) and Debtor(s)' counsel; and (ii) $750.00. If a motion to
convert to chapter 7 has been filed and not yet granted by the Court, the Trustee must, within 35 days of the date on which the
motion was filed, distribute any remaining funds (exclusive of Reserves and Emergency Savings Funds) (i) first to pay any
unpaid adequate protection payments due to the holders of secured claims; and (ii) thereafter, the amount requested (not to
exceed $750.00) to Debtor(s)' counsel for post-conversion services. Any amounts so distributed are subject to disgorgement if
ordered by the Court. A motion to convert filed pursuant to this Paragraph 24 must be filed with a proposed order, in the form
published on the Court's website. The Order, if submitted in accordance with this Paragraph, may be issued ex parte and
without notice.

25. Presence or Absence of a Proof of Claim.

A.   Secured and priority claims provided for in this Modified Plan will be paid without the necessity of the filing of a proof of
     claim. If this Modified Plan sets the amount of a monthly payment, monthly payments will be adjusted in accordance with
     the Court's Home Mortgage Payment Procedures as applied by Paragraphs 8 and 11 of this Plan.

B.   Unless otherwise ordered by the Court (and subject to the claims objection process), the amounts shown on a timely filed
     proof of claim govern as to (i) the amount of that claim; (ii) the amount of any cure amount; and (iii) the amount of any
     monthly payment, which monthly payment is subject to adjustment in accordance with the Court's Home Mortgage Payment
     Procedures as applied by Paragraphs 8 and 11 of this Plan.

C. Regardless of the filing of a proof of claim, any valuation in this Modified Plan of the collateral securing a claim controls over
   any contrary proof of claim.

D. A determination made under this Modified Plan as to a claim does not constitute an order allowing or disallowing a claim
   against the estate for purposes of Rule 3008 or otherwise.

E.   Unless the Court orders otherwise, no general unsecured claim will be paid unless a proof of claim has been timely filed.

F.   The payment of Debtor(s)' attorney's fees are not governed by this Paragraph.

G. No creditor, before or after completion of the Plan, shall be allowed to collect any payments, costs, fees, or expenses, from
   the Debtor(s), the estate, or their property, that are not provided for in this Plan.

26. Discharge and Vesting of Property. The Debtor(s) will be granted a discharge in accordance with 11 U.S.C. § 1328.
Property of the estate shall vest in the Debtor(s) upon entry of the discharge order.

27. Effect of Dismissal. If this case is dismissed:
A.   Except for Paragraph 27(B), this Modified Plan is no longer effective.

B.   Any funds received by the Trustee after entry of the order of dismissal will be paid to the Debtor(s).

28. Modified Plan Not Altered from Official Form. By filing this Modified Plan, Debtor(s) and their counsel represent that the
Modified Plan is in the official form authorized by the Court. There are no addenda or other changes made to the official form,
except those contained in Paragraph 29.

29. Non-standard Provisions.
None.




                                                                   15
               Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 16 of 21


Debtor(s):   Cedric Hyman                                                          Case No: 20-33760-H4-13


Except for provisions contained in Paragraph 29, any provision not contained in the official Southern District of Texas Uniform
Modification of Confirmed Chapter 13 Plan and Motion for Valuation of Collateral is void. Any provision contained in this
Paragraph 29 is void unless Paragraph 1 of this Modified Plan indicates that a non-standard provision has been included in this
Modified Plan.
                                                                 Submitted by



                                                                 /s/ Cedric Hyman
                                                                 Cedric Hyman, Debtor




                                                                 Joint Debtor Signature


                                                                 /s/ Alva Wesley-Thomas
                                                                 Alva Wesley-Thomas
                                                                 State Bar No. 19842050
                                                                 Alva Wesley-Thomas
                                                                 6161 Savoy, Suite 250
                                                                 Houston, Texas 77036
                                                                 (713) 278-0800 - Telephone
                                                                 (713) 278-0490 - Facsimile
                                                                 alvawesleythomas@yahoo.com
                                                                 Attorney for Debtor(s)



                                       Debtor(s)' Declaration Pursuant to 28 U.S.C. § 1746
I declare under penalty of perjury that the foregoing statements of value contained in this document are true and correct.



Dated: 4/19/2021                               /s/ Cedric Hyman
                                               Cedric Hyman, Debtor



Dated:
                                               Signature of Joint Debtor




                                                                  16
                Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 17 of 21


Debtor(s):   Cedric Hyman                                                                    Case No: 20-33760-H4-13


                                                                  Schedule 23
 Month*          Ad Valorem Tax              HOA Reserve            Federal Income Tax           Other Reserves           Total Reserves This
                    Reserve                                              Reserve                                                 Month
 8                              $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 9                              $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 10                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 11                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 12                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 13                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 14                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 15                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 16                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 17                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 18                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 19                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 20                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 21                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 22                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 23                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 24                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 25                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 26                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 27                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 28                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 29                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 30                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 31                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 32                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 33                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 34                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 35                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 36                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 37                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 38                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 39                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 40                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 41                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 42                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 43                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 44                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 45                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 46                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 47                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 48                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 49                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 50                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 51                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 52                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 53                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 54                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 55                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 56                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 57                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 58                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 59                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
 60                             $0.00                    $36.00                      $0.00                      $0.00                     $36.00
* See footnote 2 of the Modified Plan. The first listed number should be the month in which the first payment is due under the proposed
modification. For example, if the pre-modification plan period was 14 months, the Beginning Month Number should ordinarily be 15.




                                                                        17
                 Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 18 of 21


Debtor(s):     Cedric Hyman                                                                     Case No: 20-33760-H4-13




                                                 Exhibit "A"
                                   Plan Summary for Proposed Modified Plan
                                                             AMENDED MODIFIED
                                             Disposable Income and Modified Plan Payments
                                           (Do Not Include any Pre-Modification Plan Payments)

       (A)           (B)      (C)               (D)          (E)          (F)               (G)                       (H)                (I)
 Projected      Projected  Projected          Payment       Beg.         Ending      Payments for the             Emergency             Total
 Schedule       Schedule Disposable           Amount       Month         Month      Benefit of Creditors       Savings Fund***        Monthly
 "I" Income          "J"    Income              to            #*           #        and for Reserves**             Deposits           Trustee
    (From       Expenses ( Column A           Trustee                                                         Established Under      Payments
     most         (From      minus                                                                             Plan (Column D       (Column D
  recently         most   Column B)                                                                            minus Column G)       multiplied
     filed       recently                                                                                                           by number
 Schedule          filed                                                                                                             of months
        I)      Schedule                                                                                                                paid)
                      J)                                                              Per          Total       Per       Total
                                                                                     Month                    Month
   $6,443.28     $2,732.00       $3,711.28    $1,800.00    8: 03/21      8: 03/21   $1,800.00     $1,800.00      $0.00      $0.00      $1,800.00
                                              $3,710.00    9: 04/21 60: 07/25       $3,710.00 $192,920.00        $0.00      $0.00    $192,920.00

                                                                 Grand Total                    $194,720.00                 $0.00    $194,720.00

* This is the month in which the first payment is due for this amount.

** Reserves are established under Paragraph 23 of the Modified Plan.

*** Savings funds are funds established under Paragraph 22 of the Modified Plan.




                                                                             1
                Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 19 of 21


Debtor(s):    Cedric Hyman                                                              Case No: 20-33760-H4-13


                                       Projected Trustee Disbursements to Secured Creditors
                Name of Holder /                         Total            Plan     Monthly         Starting     Ending           Total
             Description of Collateral                Remaining           Int.     Payment         Month #      Month #
                                                      Claims and          Rate     Amount
                                                         Post
                                                     Confirmation
                                                        Claims

 Selene Finance LP
 1815 Teal Run Place Dr. Fresno, TX 77545
 Treated under Plan Section: 8A
 Check One:         Surrendered        Transferred      Retained (paid direct)        Retained (paid through Trustee)*
 Cure Claim                                            $45,783.38         0.00%       $1,030.68            10           10       $1,030.68
                                                                                      $1,189.18            11           47      $43,999.66
                                                                                       $753.04             48           48        $753.04
 Rule 3002.1(c) Amount
 Monthly Payment                                      $208,527.46         0.00%       $1,522.59             9            9       $1,522.59
                                                                                      $1,656.63            10           60      $84,488.13
 Total Debt Claim
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                         Total            Plan     Monthly         Starting     Ending           Total
             Description of Collateral                Remaining           Int.     Payment         Month #      Month #
                                                      Claims and          Rate     Amount
                                                         Post
                                                     Confirmation
                                                        Claims

 Teal Run North Homeowners Associations
 1815 Teal Run Place Dr. Fresno, TX 77545
 Treated under Plan Section: 8A
 Check One:         Surrendered        Transferred      Retained (paid direct)        Retained (paid through Trustee)*
 Cure Claim
 Rule 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim                                       $2,200.21         5.25%          $50.18            10           10          $50.18
                                                                                         $62.93            11           47       $2,328.41
                                                                                         $39.74            48           48          $39.74
 Monthly Refinance Payment (¶ 8B)

                                                                            Total of Payments to Secured Creditors            $134,212.43

* Amounts for Cure Claims, Monthly Payments, Total Debt Claims and Monthly Refinance Payments should be listed only if the box for "Retained
(paid through Trustee)" is checked.




                                                                      2
               Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 20 of 21


Debtor(s):   Cedric Hyman                                                      Case No: 20-33760-H4-13


                                   Projected Trustee Disbursements to Priority Creditors
               Name of Holder /                    Total          Int.     Monthly        Beg.        End           Total
  Nature of Priority (Taxes, Attorneys Fees,    Remaining         Rate     Payment       Month #     Month #
                   DSO, etc.)                   Claims and                 Amount
                                                   Post
                                               Confirmation
                                                  Claims

 Attorney General of Texas-CSD                    $8,041.69       6.00%        $183.76          10         10        $183.76
 Child Support                                                                 $233.13          11         47       $8,625.81
 Treated under Plan Section: 5                                                 $147.59          48         48        $147.59

 Alva Nell Wesley-Thomas                          $2,663.62       0.00%      $2,510.83           8             8    $2,510.83
 Attorney Fees                                                                $152.79            9             9     $152.79
 Treated under Plan Section: 6
 Alva Nell Wesley-Thomas - MTD & NMPC               $575.00       0.00%        $575.00           9             9      $575.00
 Attorney Fees
 Treated under Plan Section: 6
 Alva Nell Wesley-Thomas - zFuture Fees           $1,465.00       0.00%      $1,202.88           9          9       $1,202.88
 Attorney Fees                                                                $262.12           10         10        $262.12
 Treated under Plan Section: 6
 Internal Revenue Service                        $11,988.25       0.00%        $269.89          10         10        $269.89
 Taxes                                                                         $311.39          11         47      $11,521.43
 Treated under Plan Section: 6                                                 $196.93          48         48        $196.93

                                                                     Total of Payments to Priority Creditors       $25,649.03

                                               Projected Trustee Reserve Funds
                                            Reserve Fund Type                                                       Total
                                    (Ad Valorem Taxes, Insurance, HOA)

 HOA Fees (HOA Reserve)                                                                                             $1,908.00

                                                                                    Total of Reserve Funds          $1,908.00




                                                              3
               Case 20-33760 Document 54 Filed in TXSB on 04/19/21 Page 21 of 21


Debtor(s):   Cedric Hyman                                                               Case No: 20-33760-H4-13


                                                               SUMMARY
                                                          Payments to Trustee
 1     Pre-modification payments made to trustee                                                                   $13,806.00
 2     Required post-modification payments to trustee                                                             $194,720.00
 3     Payments (sum of lines 1 and 2)                                                                            $208,526.00

                                                       Emergency Savings Funds
 4     Pre-modification emergency savings deposits                                                                      $0.00
 5     Required post-modification emergency savings deposits                                                            $0.00
 6     Emergency savings funds (sum of lines 4 and 5)                                                                   $0.00

                                                        Chapter 13 Trustee Fees
 7     Required post-modification payments (line 2)                                                               $194,720.00
 8     Required post-modification emergency savings deposits (line 5)                                                   $0.00
 9     Required post-modification payments to creditors and reserves (line 7 minus line 8)                        $194,720.00
 10    Current Posted Chapter 13 Trustee Fee Percentage (from Court's website)                                         5.95%
 11    Chapter 13 trustee fees on modified plan payments (line 9 multiplied by line 10)                            $11,585.84
 12    Pre-modification chapter 13 trustee fees                                                                      $821.46
 13    Chapter 13 trustee fees (sum of lines 11 and 12)                                                            $12,407.30

                                           Secured and Priority Distributions and Reserves
 14    Pre-modification distributions to secured creditors                                                         $10,658.13
 15    Post-modification distributions to secured creditors                                                       $134,212.43
 16    Pre-modification distributions to priority creditors                                                         $1,281.38
 17    Post-modification distributions to priority creditors                                                       $25,649.03
 18    Pre-modification deposits to reserves                                                                         $144.00
 19    Post-modification deposits to reserves                                                                       $1,908.00
 20    Distributions to secured and priority creditors and to reserves (sum of lines 14 through 19)               $173,852.97

                                              Unsecured Creditor Distribution Estimate
 21    Payments to trustee (line 3)                                                                               $208,526.00
 22    Emergency savings funds (line 6)                                                                                 $0.00
 23    Chapter 13 trustee fees (line 13)                                                                           $12,407.30
 24    Distributions to secured and priority creditors and to reserves (line 20)                                  $173,852.97
 25    Available for unsecured creditors (line 21 minus lines 22, 23, and 24)                                      $22,265.73
 26    Filed unsecured claims                                                                                      $22,214.49
 27    Percentage distribution to holders of unsecured claims (line 25 divided by line 26)                             100%

                                                     Best Interest of Creditors Test
 28    Non-exempt property                                                                                         $19,800.00
                               (If line 28 is $0.00, lines 29 through 32 may be left blank)
 29    Payments to administrative, priority and unsecured creditors through trustee (line 13 plus                  $61,603.44
       line 16 plus line 17 plus line 25)
 30    Direct payments of administrative, priority and unsecured claims by Debtor(s)                                    $0.00
 31    Best interest of creditors test payments (line 29 plus line 30)                                             $61,603.44
 32    Excess satisfaction of best interest of creditors test (line 31 minus line 28)                              $41,803.44




                                                                    4
